UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SALLY F. EDWARDS, Individually and       
Executrix of the Estate of Captain
Robert Francis Edwards, Deceased;
ROBERT FRANCIS EDWARDS, Sally F.
Edwards, Executrix of the Estate of
Captain Robert Francis Edwards;
IAN ROBERT EDWARDS, Sally F.
Edwards, as next friend and
guardian of a minor under the age
of 18 years; BRUCE NICOLAS
EDWARDS, Sally F. Edwards, as next               No. 02-1343
friend and guardian of a minor
under the age of 18 years,
                Plaintiffs-Appellants,
                  v.
BELL HELICOPTER TEXTRON,
INCORPORATED, a Delaware
corporation,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
      for the Northern District of West Virginia, at Wheeling.
               Frederick P. Stamp, Jr., District Judge.
                             (CA-98-18)

                       Argued: January 23, 2003

                        Decided: May 1, 2003

   Before WILKINSON, MICHAEL, and KING, Circuit Judges.
2               EDWARDS v. BELL HELICOPTER TEXTRON
Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: William Blakely, PIPER RUDNICK, L.L.P., Washing-
ton, D.C., for Appellants. Stephen K. Brunk, LAW OFFICES OF
STEPHEN K. BRUNK, La Jolla, California, for Appellee. ON
BRIEF: Philip L. Cohan, Cathy A. Hinger, PIPER RUDNICK,
L.L.P., Washington, D.C.; James T. Crouse, MINEO & CROUSE,
Raleigh, North Carolina; Arden J. Curry, II, PAULEY, CURRY,
STURGEON & VANDERFORD, Charleston, West Virginia, for
Appellants. Stephen M. LaCagnin, JACKSON & KELLY, P.L.L.C.,
Morgantown, West Virginia; Gretchen M. Callas, JACKSON &
KELLY, P.L.L.C., Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sally Edwards ("Mrs. Edwards"), individually and as executrix of
the estate of Captain Robert Francis Edwards, and on behalf of her
two minor children, brought this wrongful death action in the North-
ern District of West Virginia against Bell Helicopter Textron, Incor-
porated ("Bell"). Captain Edwards, an officer in the Marine Corps,
was killed in a 1996 helicopter crash in Georgia. The trial jury
returned its verdict in favor of Bell, and Mrs. Edwards has appealed,
contending that the district court committed reversible error when it
excluded certain evidence of Bell’s liability. Because we are unable
to say that the court abused its discretion in its resolution of the con-
tested evidentiary issues, we affirm the judgment in favor of Bell.
                  EDWARDS v. BELL HELICOPTER TEXTRON                         3
                                      I.

                                      A.

   On March 1, 1996, Captain Edwards was killed when the Bell AH-
1W helicopter that he flew as a Marine Corps pilot (the "Edwards
Helicopter") crashed near Columbus, Georgia. The crash was caused
by the failure in flight of the craft’s "tail rotor yoke" (the "Yoke").1
Mrs. Edwards filed this wrongful death action against Bell in the
Northern District of West Virginia in February of 1998, asserting
multiple theories of liability.2 Significantly, the parties agree that the
Yoke failed from metal fatigue, resulting from an unduly low level of
"compressive residual stresses" ("CRS"),3 which caused the Yoke to
separate from the Edwards Helicopter. Although Bell designed and
built its tail rotor yokes for a 2200-flight-hour service life, the Yoke
failed after only 728 flight hours. In the Joint Pretrial Order, Mrs.
Edwards asserted that "[t]he material fact at issue in the litigation is
what caused the low level of CRS[ ] that enabled fatigue to set in and
destroy the strength of the [Yoke] on [the Edwards Helicopter]."

                                      B.

                                      1.

  At trial, the parties offered competing theories on the cause of the
  1
     A "tail rotor yoke" connects the two tail rotor blades of a helicopter
to the craft’s drive shaft. The tail rotor and its associated components
serve a vital longitudinal balance function. If any major portion of the
tail rotor, such as the yoke, is lost in flight, a helicopter’s center of grav-
ity shifts forward, causing the aircraft to become "nose heavy" and
uncontrollable.
   2
     When the complaint was filed, Mrs. Edwards resided in New Martins-
ville, West Virginia. Although the fatal crash occurred in Georgia, venue
was proper in the Northern District of West Virginia because Bell is sub-
ject to personal jurisdiction there. See 28 U.S.C. § 1391(c).
   3
     CRS strengthen a tail rotor yoke and enhance its resistance to metal
fatigue. A layer of CRS is created during a tail rotor yoke’s manufactur-
ing process, through a controlled bombardment of a yoke’s surface with
tiny pellets, a process referred to as "shot peening."
4                EDWARDS v. BELL HELICOPTER TEXTRON
Yoke’s fatally low CRS level. According to the evidence, there are
several ways for a tail rotor yoke to lose its CRS, including (1) defec-
tive shot peening; (2) mishandling; (3) excessive static bending loads;4
or (4) gradual dynamic relaxation during normal flight.5

   Bell’s theory of defense was that the Yoke’s CRS loss was the fault
of the Marine Corps. It contended that the Yoke, used previously on
a different helicopter, had experienced a "static bending load" in 1993
when that prior helicopter was accidently towed into the blade of a
larger aircraft (the "Towing Incident"). Following the Towing Inci-
dent, the Yoke was removed from the prior helicopter, visually
inspected, and installed on the Edwards Helicopter. In support of its
contention that the Towing Incident had caused the Yoke’s CRS loss,
Bell relied on the Marine Corps’ investigation of the fatal crash. That
investigation found that the Towing Incident had "caused a weak-
ness/problem to develop over time in the [Y]oke. . . . This weak-
ness/problem in the [Y]oke went undetected and ultimately resulted
in the [Y]oke assembly failing/fracturing in flight."6

   Mrs. Edwards presented competing theories for the cause of the
Yoke’s CRS loss, based upon the opinions of her two experts, Drs.
Thomas Butler and Oddvar Bendiksen. Dr. Butler testified that the
Yoke’s CRS loss was caused by either (1) improper shot peening dur-
ing manufacture, or (2) mishandling. While Dr. Butler was able nei-
ther to identify the more likely of these two possible causes, nor to
say whether it was Bell or the Marine Corps that was responsible for
any mishandling, he ruled out the Towing Incident as a cause of the
fatal crash. Dr. Bendiksen, by contrast, testified that the Yoke’s CRS
loss was due to gradual dynamic relaxation. He also testified, consis-
    4
     The term "static bending load" refers to any force applied against a
tail rotor assembly when a tail rotor blade is not rotating. Examples of
static bending loads include high wind gusts and static ground strikes
(such as when a tail rotor yoke is struck by a vehicle).
   5
     "Gradual dynamic relaxation" occurs when high stresses are induced
in a tail rotor yoke during high-speed forward flight.
   6
     Mrs. Edwards did not sue the Marine Corps. See Feres v. United
States, 340 U.S. 135, 146 (1950) (holding that members of military can-
not maintain tort suits against Government for injuries that "arise out of
or are in the course of activity incident to service").
                  EDWARDS v. BELL HELICOPTER TEXTRON                        5
tent with Dr. Butler, that the Towing Incident did not cause the
Yoke’s CRS loss.

                                     2.

   Prior to trial, Bell moved to exclude from evidence all references
to a modification that Bell had made in the design of the tail rotor
yokes of its helicopters. This modification was the introduction of a
"yielding" version of the craft’s flapping stop,7 and it resulted from
a Bell study conducted following the 1987 crash of a different model
of Bell helicopter. In 1992, after the conclusion of the Bell study, the
company’s Safety Board noted that two types of Bell helicopters, the
214ST and the AH-1W (both of which used the same tail rotor yoke),
were vulnerable to CRS loss from unwitnessed static bending loads,
possibly resulting from improper tie-down procedures for the tail
rotor assembly. The Safety Board recommended to Bell’s engineering
department that it redesign the tail rotor’s "flapping stop" on the
214ST helicopter. The purpose of the redesigned flapping stop was to
permit it to bend when a sufficient static bending load was placed on
the tail rotor yoke to produce CRS loss. This yielding flapping stop
(the "YFS") was to serve as a "visual cue" to maintenance personnel
of an unwitnessed static bending load. If maintenance personnel dis-
covered a bent YFS, the tail rotor yoke could be promptly tested for
CRS loss through a process known as "X-ray diffraction."8 The Safety
Board’s recommendation for installation of a YFS was limited to the
Bell model 214ST helicopter. The Safety Board did not recommend
installation of a YFS on Bell’s model AH-1W (the model of the
Edwards Helicopter) because it believed that, due to the different
flight loads9 typically placed on that model, "dimensional inspections"10
   7
     When not rotating, a tail rotor yoke and blade assembly will some-
times teeter from one side to the other. A tail rotor’s "flapping stop" lim-
its how far the tail rotor assembly can teeter from side to side when the
tail rotor is not turning. It serves no purpose while the tail rotor is rotat-
ing.
   8
     The process of "X-ray diffraction" is the only method by which CRS
loss can be detected. X-ray diffraction is a technique in which X-rays are
bombarded onto a tail rotor yoke. The shape of the X-ray pattern is
dependent upon the level of CRS on the tail rotor yoke.
   9
     Flight loads include, inter alia, the weight of the aircraft, its mission
profiles, and its maneuvers.
   10
      A "dimensional inspection" consists of the taking of various mea-
surements of the tail rotor yoke to determine if the yoke has been bent.
6                EDWARDS v. BELL HELICOPTER TEXTRON
would adequately detect whether a tail rotor yoke had experienced an
unwitnessed static bending load that might have caused CRS loss.

   Bell first tested the YFS in November of 1993, and in 1994 it
obtained approval from the Federal Aviation Administration for YFS
installation on its 214ST helicopters. Between 1994 and the fatal
crash of the Edwards Helicopter in 1996, two other Bell helicopters
crashed due to failed tail rotor yokes.11 Approximately a month after
the March 1, 1996, crash of the Edwards Helicopter, Bell recom-
mended to the Marine Corps that it install the YFS on its AH-1W hel-
icopters.

   Bell’s motion sought to exclude from evidence all information per-
taining to the YFS (the "YFS evidence"). It contended that the YFS
evidence was irrelevant to the issues to be considered by the jury. Bell
maintained that YFSs are useful only in the detection of unwitnessed
static bending loads, and that both of Mrs. Edwards’s experts had
opined that a static bending load was not the cause of the Yoke’s CRS
loss. As such, the failure to install a YFS on the Edwards Helicopter
could not have been related to the fatal crash.

  Mrs. Edwards responded that her theories of liability were not
dependent on the particular cause of the Yoke’s CRS loss. Instead,
she maintained that she intended to prove to the jury that the Edwards
Helicopter was unreasonably susceptible to metal fatigue because it
was dependent on CRS. Mrs. Edwards asserted that the YFS evidence
would show that Bell knew of the unreasonable dangers associated
with the tail rotor yokes on its CRS-reliant helicopters.

   The district court considered Bell’s motion in limine at a pre-trial
hearing on May 23 and 24, 2001. In assessing the admissibility of the
YFS evidence, the court heard from Drs. Butler and Bendiksen
regarding any relationship between the YFS and their theories of how
the fatal crash occurred. Dr. Butler testified expressly that the YFS
would not have detected the Yoke’s CRS loss, whether that loss was
due to mishandling or to improper shot peening. And Dr. Bendiksen
    11
    These two crashes did not involve the Bell AH-1W or 214ST models,
but they did involve helicopters with tail rotor yokes similar to the Yoke
on the Edwards Helicopter.
                 EDWARDS v. BELL HELICOPTER TEXTRON                      7
never suggested that the YFS could have identified CRS loss from
gradual dynamic relaxation. In short, neither expert testified that
installation of a YFS on the Edwards Helicopter would have helped
to prevent the fatal crash. The court then ruled the YFS evidence irrel-
evant, because it did "not see that the absence of the [YFS] as ulti-
mately designed was delineated or defined as a use defect giving rise
to a notice cause of action under a strict liability tort." In so ruling,
the court excluded the YFS evidence from Mrs. Edwards’s case-in-
chief, reserving the right to reconsider the relevance of that evidence
to counter any theories or evidence presented by Bell.12

                                    3.

   During its opening statement, Bell’s counsel asserted that "the evi-
dence at trial [would] reveal . . . that [the Yoke was] the only tail rotor
yoke that ever failed [on any AH-1W helicopter]" or 214ST helicop-
ter. In his trial testimony, Dr. Bendiksen testified that, based on his
statistical analysis of the rate of metal fatigue in the AH-1W tail rotor
yokes, he would have expected two to three failures of the tail rotor
yokes in the AH-1W fleet "up to this point." On cross-examination,
he acknowledged that, as of the time of trial, the Yoke on the
Edwards Helicopter was the only failure of which he was aware.

   Following Dr. Bendiksen’s testimony, Mrs. Edwards again sought
admission of the YFS evidence. She contended that the door had been
opened for the YFS evidence by Bell’s opening statement that there
had been no other tail rotor yoke failures on the AH-1W or the
214ST, coupled with the testimony elicited from Dr. Bendiksen on
cross-examination. She maintained that the YFS evidence was rele-
vant to why no other tail rotor yokes had failed after the crash of the
Edwards Helicopter, and that such evidence was proper rebuttal. The
court disagreed, however, finding that "sufficient evidence [had not
  12
     Although the court excluded the YFS evidence, it permitted introduc-
tion of evidence on previous helicopter crashes that had been caused by
failed tail rotor yokes, as well as notes from Safety Board meetings and
other Bell documents regarding tail rotor yoke failures that were due to
low CRS levels. These documents were redacted to exclude all refer-
ences to the YFS.
8                EDWARDS v. BELL HELICOPTER TEXTRON
been] presented that would permit [it] to change [its] ruling" exclud-
ing the YFS evidence.13

                                    4.

   On June 11, 2001, after a nine-day trial, the jury returned its verdict
in favor of Bell on all theories of liability. Mrs. Edwards has
appealed, asserting that the court abused its discretion in excluding
the YFS evidence. We possess jurisdiction pursuant to 28 U.S.C.
§ 1291.

                                   II.

   We review the rulings of a district court on the admission or exclu-
sion of evidence for abuse of discretion. Westberry v. Gislaved
Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999). A trial court abuses
its discretion in excluding evidence only if its "conclusion is guided
by erroneous legal principles, or rests upon a clearly erroneous factual
finding," or if, after considering all the evidence, a reviewing court
possesses a "definite and firm conviction that the court below com-
mitted a clear error of judgment in the conclusion it reached upon a
weighing of the relevant factors." Id. (internal quotations omitted).
Even if we "might have ruled differently on the matter in the first
instance," United States v. Dickerson, 166 F.3d 667, 678 (4th Cir.
1999), rev’d on other grounds, 530 U.S. 428 (2000), we are con-
strained by "a significant measure of appellate deference to the judg-
ment calls of trial courts," United States v. Pittman, 209 F.3d 314, 316
(4th Cir. 2000); see also United States v. Mason, 52 F.3d 1286, 1289
(4th Cir. 1995) ("Under the abuse of discretion standard, this Court
may not substitute its judgment for that of the district court; rather,
we must determine whether the court’s exercise of discretion, consid-
ering the law and the facts, was arbitrary or capricious.").

    13
    The court noted that Mrs. Edwards may have waived the door-
opening argument by failing to timely object to Bell’s opening statement
and its cross-examination of Dr. Bendiksen. Nevertheless, the court ruled
on the merits of Mrs. Edwards’s contention.
                EDWARDS v. BELL HELICOPTER TEXTRON                   9
                                 III.

   Mrs. Edwards first asserts that the YFS evidence was relevant both
to her failure-to-warn claim and to her claims against Bell for strict
liability and negligent defective design. She next contends that the
district court abused its discretion by excluding the YFS evidence on
rebuttal. We address each of these contentions in turn.

                                  A.

                                  1.

   Pursuant to the law of Georgia, which governs here, a manufacturer
with knowledge of a danger from its product has the duty to provide
an adequate warning of such danger to the product’s users. Battersby
v. Boyer, 526 S.E.2d 159, 162 (Ga. Ct. App. 1999). Mrs. Edwards
contends that the YFS evidence was relevant to Bell’s knowledge of
the danger of CRS loss in the tail rotor yokes on the helicopters that
it manufactured. She maintains that, had Bell warned the Marine
Corps of the problem of CRS loss, the Corps would have discovered
the CRS loss in the Edwards Helicopter. Specifically, Mrs. Edwards
asserts that, had Bell issued its March 29, 1996, Military Alert Bulle-
tin (the "MAB") prior to the crash of the Edwards Helicopter, the fatal
crash would have been prevented, because the YFS installation pro-
cess, in which the Marine Corps would have engaged on receipt of the
MAB, would have detected the Yoke’s CRS loss.

   To establish a failure-to-warn claim under Georgia law, a plaintiff
must show that the defendant had a duty to warn, that it breached such
duty, and that the breach was a proximate cause of the plaintiff’s
injury. See Powell Duffryn Terminals, Inc. v. Calgon Carbon Corp.,
4 F. Supp. 2d 1198, 1203 (S.D. Ga. 1998); Daniels v. Bucyrus-Erie
Corp., 516 S.E.2d 848, 850 (Ga. Ct. App. 1999). In the context of the
Edwards Helicopter crash, Bell’s development of the YFS is relevant
to its knowledge of the consequences of CRS loss to tail rotor yokes
resulting from static bending loads. However, neither of Mrs.
Edwards’s expert witnesses contended that the Yoke’s CRS loss was
due to a static bending load. Dr. Butler opined that the Yoke’s CRS
loss was due either to improper shot peening or to mishandling "at
some point before it got on the helicopter." Dr. Bendiksen testified
10               EDWARDS v. BELL HELICOPTER TEXTRON
that the likely cause of the Yoke’s CRS loss was a "gradual dynamic
relaxation," which occurs during normal flight when the tail rotor is
rotating. Importantly, neither expert suggested that a YFS would have
detected CRS loss from improper shot peening, mishandling, or grad-
ual dynamic relaxation.

   While Mrs. Edwards seems to recognize that the YFS would not
itself have detected any of the forms of CRS loss that her husband’s
helicopter may have experienced, she nonetheless maintains that
Bell’s failure to timely issue the warning contained in the MAB was
a proximate cause of the Edwards Helicopter crash. This contention
is without merit. The MAB recommended, inter alia, (1) the immedi-
ate review of each tail rotor yoke’s historical records to determine if
it had been involved "in any prior static or dynamic incidents which
could have induced a bending load into the yoke"; (2) a dimensional
inspection of each tail rotor yoke to determine if it had been subjected
to excessive bending loads; and (3) installation of a YFS on each AH-
1W helicopter. Mrs. Edwards asserts that, had the MAB been issued
prior to the fatal crash, the Marine Corps would have learned of the
CRS loss on the Edwards Helicopter. The district court admitted the
MAB into evidence in a redacted form, editing out only the mention
of the YFS (the "Redacted MAB"). Because Mrs. Edwards’s experts
never opined that installation of the YFS on the Edwards Helicopter
would have detected the Yoke’s CRS loss under any of their theories
of the fatal crash, and because the relevant portions of the MAB were
admitted in redacted form,14 we are unable to conclude that the court
abused its discretion in its initial exclusion of the YFS evidence with
respect to the failure-to-warn claim.

                                    2.

     Mrs. Edwards also contends that the YFS evidence is relevant to
  14
    Mrs. Edwards also asserts on appeal that the redaction of Bell’s doc-
uments to exclude mention of the YFS effectively re-crafted those docu-
ments, misleading the jury into believing that Bell had fully informed the
Marine Corps of the dangers associated with CRS loss on tail rotor
yokes. Even if Bell withheld information regarding the YFS from the
Marine Corps, however, such was not a proximate cause of the fatal
crash under any of Mrs. Edwards’s theories.
                EDWARDS v. BELL HELICOPTER TEXTRON                    11
her claims of strict liability and negligent defective design. She
asserts that the YFS evidence, showing a non-implemented pre-
accident design modification, was admissible to demonstrate that (1)
the original design of the Yoke was defective, and (2) there was an
available and feasible alternative design for the Yoke.

   In order to prevail on either her strict liability claim or her negli-
gent defective design claim, Mrs. Edwards was required to demon-
strate that a design defect was a proximate cause of the injuries
alleged. See Ogletree v. Navistar Int’l Transp. Corp., 535 S.E.2d 545,
548 (Ga. Ct. App. 2000). Neither of Mrs. Edwards’s experts testified
that the YFS would have detected the Yoke’s CRS loss from
improper shot peening, mishandling, or gradual dynamic relaxation.
Nor did either expert suggest that the Yoke’s CRS loss was due to a
static bending load. Because a YFS only detects static bending loads,
the fact that the Edwards Helicopter was not equipped with the YFS
— an "alternative design" — could not have contributed to the fatal
crash. Accordingly, the court did not abuse its discretion in ruling that
the YFS evidence was irrelevant to the proof of Mrs. Edwards’s strict
liability and negligent defective design claims.

                                   B.

   Finally, Mrs. Edwards contends that the district court abused its
discretion in refusing to admit the YFS evidence as rebuttal to Bell’s
theory that the Towing Incident caused the Yoke’s CRS loss, and also
as rebuttal to Bell’s "absence of accidents" contention in its opening
statement to the jury.

   Bell asserted that the Marine Corps’ failure to dimensionally
inspect the Yoke following the Towing Incident ultimately caused the
fatal crash. Mrs. Edwards maintains that the YFS evidence should
have been admitted because, even if the Towing Incident caused the
Yoke’s CRS loss, the process of installing the YFS on the AH-1W
helicopters would have led the Marine Corps to detect the Yoke’s
CRS loss, and thus would have prevented the fatal crash. Mrs.
Edwards contends that Bell also "opened the door" to admission of
the YFS evidence by asserting to the jury that, aside from the Yoke
on the Edwards Helicopter, no AH-1W or 214ST tail rotor yoke had
ever failed. In particular, she asserts that information regarding Bell’s
12              EDWARDS v. BELL HELICOPTER TEXTRON
recommendation to the Marine Corps that it install YFSs, in conjunc-
tion with the evidence of Bell’s recommendations that historical
record review and dimensional inspections be conducted on all AH-
1W tail rotor yokes, would have shown the jury why there had not
been a greater number of failed tail rotor yokes. By denying her the
opportunity to present the YFS evidence, Mrs. Edwards maintains, the
court prevented her from countering Bell’s assault on her theory that
the AH-1W helicopters were unreasonably susceptible to metal
fatigue.

   The court, however, admitted evidence of certain aspects of the
YFS installation process that were relevant for rebuttal purposes. The
MAB made three recommendations for all AH-1W tail rotor yokes:
(1) historical record review; (2) dimensional inspections; and (3)
installation of YFSs. The Redacted MAB contained only two of the
three recommendations, i.e., historical record review and dimensional
inspections. In the context of this case, those two recommendations,
rather than the redacted recommendation of YFS installation, consti-
tuted the relevant part of the MAB. The historical record review and
the dimensional inspection of the tail rotor yokes, even if the Towing
Incident caused the fatal CRS loss, are the only two recommendations
which might have enabled the Marine Corps to detect such loss.
Those recommendations, contained in the Redacted MAB, provided
the jury with a possible explanation for the dearth of failed tail rotor
yokes following the crash of the Edwards Helicopter. Because the rel-
evant aspects of the MAB were admitted into evidence, we are unable
to conclude that the court abused its discretion in excluding the YFS
evidence for rebuttal purposes.

                                  IV.

  For the foregoing reasons, we affirm the judgment of the district
court.

                                                           AFFIRMED